OFFICE   OF   IHE     ATTORNEY        GENERAL     OF TEXAS
                                           AUSTIN




@ema, Fish bc Oyster        Commission
Allatin, mur

jU.tentiOna      Hr.  Willian       I. TUcbr,
                 Exeoutive        searet8l-y

oontl~enr                                    0plnlon   Ho.    o-4




               w3 have your        lette                        which   rwds   8a follova~

                                                                 mokner,  to-
       gether vith      8 b                                     len of Howton,
       In reference      t

                                                                the MVenues
                                                            val Fund to be
                                                       oprr8tlonD   of this


                                                propriatlons m8de br the
                                                v8 oall your attentloa to




                              e, Fish and QTster Ccwmiraion will
                         on April   9, we hops    that 70x1 may give
                         that drrts on the queotlon      ~,i vhether
       the Game, Fish and Oyster Qomaiarloa         ir authorited    to
       diqbse    of sand, till,     nudahell'and    graval   and de-
       posit   the reoolpts   obtained   therefrom    in the sand,
       Shell  and Gravel Fund to be no.8 for the purports
       provided   by lav and aa appropriated.”
Qoe,    ?ioh   k Oyrter    @mlsalon,        page   2



             For m8ny p8r8       the @ame, Flrh & Oy8ter Oonirrion             ha8
~irtered         the sale of all aarl,         gravel,   rand, #hell and mud-
&ell    from all    8tate-ovned     waters , under the authority         of Chapter
y,&tl;gz;,       Art1018 4051,      et  Ibq.,   ReV18ed   Civil   Statutes    Of
                  Your question      18 vhether     this authority     might have
been &anaf&eed        to the School Land Board by Houre Bill              Ilo. 9,
Aat8 193gc 42nd Iag1818ture,           vhich confer8 upon 8aid Board the
paver   of   leaam      of the mineral      estate    in river-beds    and obBa-
~18 and lslandr,        lake8 and beys within the tidevater            l&sits    and
the bed of’ the sea belonging          to the 8tate of Texas.”         We believe
&he &&u8veF t0 thi8 que8ti~          IS not to be found in OOWt deelmion8
~~strulng      the phra8e “mineral eatate”          as the rame 10.01h8V0 been
u8ed in deed8 of oonveyanoe,           but rather     in the legi8lative      intent
as reflected     by the several      enactments under oon8idsntion            end
their legislative       hirtory.     The86 questions      have   been exten8Ively
di8oussed    in the able brief       8Ub8I'itted to you by Hr. W. P. Ramble&
vhich you attached        to your letter.       We agree with the reasoning
and oonolurio~       of said brief      and take the liberty        of lncorporat-
lng It ln ouz opinion&

              *This 18 in reply      to your Inquiry       as to vhether,
       under the plW8~t         18V, the Q-4,     Flrh & Oy8teZ' Corn--
       miarrloner ha8 the authority         to 8ell Mrl,        gr8Ve1,
       sand, rhell     or mudshell    eituated    in ba 8, rivera,eto.
       of the 8tate,     a8 provided     in Artiolee     t 016,     et 8eq.,
       Revised 8t8tUtOs 1925, or T#hOthsP 881d 8tEbtUta8 haV0
       been iapliedly      repealed   by Articles      54210-3~ (pa88ed
       by the 1939 Leglrlature),           The latter    8tatutory        pro-
       vision   provides    that the ‘mineral       ertate’     ln river-bedm
       and OhNUl.18 and In area8 within           tidevater       li0It8,      in-
       cluding    lakes,   b8y8, eto.,     are set aside and dedloated
       to the pelaurPent school f’und, and jurisdiotion                 there-
       over shall     be exercised    by the School Land Board oreat-
       ed by said 1939 Amendment.            If 8hOll i8 a ‘mineral’
       within   the meaning of suoh amended statutes                - partlea-
       larly   Article    5421c-3,   1939 - then it would seem that
       the f&me, Fish & Oyster Comml8&nsr 400s not have the
       rigat   to sell    shell   ~8 he has oustcasarily        done under
       Article    4053d, Revised Statutes        1925.

              ‘To determine    vhether  or not the 1939 Amendment
       to Article   542l&3 had the effeot      of inpliedly   repeal-
       ing the statutes     authorlsing   the Oame,~ Fish & Oyster
       Comels8loner    to sell   shell,  etc.,  will  requirs  BP in-
       vestigation    of the 8tatutes    in question    for the pu~po8e
       of determInIng    the intention    of the leginlature     In
QS~M, tr0h    k Wrter      Caei8lnn,         Page 3



     p888ing     the     COOOIIt 8mOdMnt.   (ml8 ht6ntton  of the
     ~gi8l8tIU'e         BUl, it 18 belleved, be l8tabli8hed by
     a   Oen8idOlatiOn       of    the   follovlng general 8tatUtoq
     proVlrlm8         on the     8ubjeotr   involved.

            "A 8tIldr of the exirtixig   8tatutory   provirion8   re-
     floats   that the Legialeture     in 1925 (Title    67, Artio-
     lea 4016 et seq.)    created the @ame, Fi8h & Oyster COW
     mleeloner~wid    set out his duties 8nd povem, among
     which Vera en exercioe     of juri8diction     over the u8e or
     tak%ng of marl,    thell,  mudshell,    etc. frola $aker, and
     bay8 owned bs tho~Stat0.       An elaborate    uet of mktutes
     vere pa888d oharging the Conmi88toner vlth detailed
     dUtiO8  88 t0 the 0IIfOfiOUmBnt Of our game 18V8 and the
     oonrervatlon  of our wild end marine life. The duty of
     enforcing    the oj8ter   leve,   granting   permits for oynter
     bed8, i88ulng    lioea8e8    for removing Oyster8 from oy8ter
     bed8, eto.,    vaw given the Cmlsaioner.           Artlole    4051
     rpeolflcall~    provide8,    among other thLnga, thatall
     rhe:l,   mud8hell or gravel     looated    on the bottom-of     any
     lake,   bay, etc.,   belong8 to the State end exwplaoed
     uuder the %anagemeiat, control         and proteotion      of the
     C0mi88loaer,~      and that none of same shall        be ‘pUreh88Od,
     taken avay or destroyed, exoept aa provided here&                 nor
     8hall any oyster bed8 or flrh hatcherlea vlthin the ter-
     ritory igoluded herein be de8tro)red, except 88 herein
     provided.' Artiole        4052 expw88ly   lnve8t8    the Ccm~%$r-
     8iOMr    vtth all pmrer8 and authority uOOO888~           t0 08rrJ
     iato effeot the provi8lona of Title        67, 88 well 88 full
     ohmgo and di8oretion.over        all matters pertaining to
     the 8810, tekw         OC dirtributiug Of 'Mrl, 8and OP gl'8VOl
     of omerol.al      value,   ate.' Artiole 4053 provide8       that
     enyone de8iring      to purohere  grevel,   ahell or mudahell,      OF
     othervise    operate vlthln    the vetere  under the jUPi8diO-
     tiOXl Of the @Md.88iOMP        8hr11 file  (Lli 8pplieatiOn   them-
     for vhloh pay be granted only after         the Commissioner     Is
     88ti8fiOd    that the FemOVPl thereof      vi11 not inj~io~8lj
     8ffeOt   w     OyOter8, oyeter beds or reefe,       fish mbit-
     ing vatera, eta.       Artlole    bO53d eUthOriZO8 th6 &mmis8ion-
     er, vlth the approval        of the Oovernor,    to 8ell merl.
     shell,   etc.,         8uoh terns end OOllditiOti8 88 he tiy
     deem mooor.           ror not lese t&en 41 Der iTon. end that
      'the pro~eeke arleZng       from such salok &all      be trenemit-
     ted to th8 Btate      Treesurer    and be credited    to e mpeoial
     fund hereby oreated to be known a8 the Sand, ffravel and
     Shell Fund of the state,         etc.'
-6,    Firh   k Oy8tOr   (lollli8OiOn,   P8gO 4



             "It is Epp8ZVmt that the fOXWgOhg 8tatUtOPy
      9rov1810n8 contemplate     that the 8810 of marl,     gravel
      and mudshell     from the baT rhall  be made upon rueh
      tenor and under 8uoh oirouuatanoe8        a8 will not, in
      the opinion     of the Commissioner, injure the oyster
      beds and marine life     of the bay, and that the funds
      received    from the male thereof   rhall   be used for pur-
      pose8 of enforoement     of sand, 8hell and gravel     laws
      and In the establishment     and m8lnten8noe of fi8h
      hntoheries.

             "In determining   vhether   the above statutory      pro-
      visions   are lmplledly   repealed   by the 1939 Amendment8
      to Articles     5421 et seq.,  particularly     a8 applied   to
      the authority     of the @.%a, Fish % Oyster Comml88loner
      to roll   shell   from the bay, It might be helpful        to ln-
      veatigate    the numerou8 statutory     provloionr   of vhlch
      Art1016 5421C-3 18 a part.

              'Artlole  9210-y     et creq. (p888Od in 1939), and
      the &iginsl      st8tutory    provi8ionr     amended there~       are'
      8 p&rt of Title      86 dealing    vlth    *publla had8       whloh
      title   contains   numerous rtatutory        provi8lons     oreating
      the Comal88ioner      of the Oeneral Land Office and setting
      forth   hla duties    and poverr.       It inoludes      Chapter 4,
      dealing vlth 'oil and gar * and the production               thereof
      from public ovned lands.          Chspter 6 deala vith p8teAt8
      i88uOd by the State,        and chapter 7, Of whioh the Amend-
      ment In question      ir a part,     contain8     Vgeneral provi-
      8iOn8' vhloh oreate        the permanent 8ehool fund, univer-
      8it.y fund, and asylum fund.          It Is lntereatlng        to knov
      that Artiole     5416 excepts from the unappropriated              pub-
      lic domain granted       to the permanent 8ohool fund of the
      state'*that    lnoluded     in lake8,     bay8 and irland8      along
      the Gulf of lexloo vlthln         tidevater     limits.'

             "It seema to me that all      of Title    86, covering
      public    lands,  deals vlth the fee title       and 011 and gas
      lea8es    on state ovned lands,     and that If the Leglrlature,
      In pa~~eing Artiole     54210-3 (1939),     had Intended     to ln-
      elude in the term Wneral         estate,'     the marl, shell      and
      mud8hell in bays and all areas vlthln           tldevater    ltiit8,
      lt vould have said 00.       Artiole    5353 (pured       or re-
      enacted by the 1925 OOdificatioA          vhlch included,      of
      oouree,     the ebove etatute      dealing   with the Q&me, lieh
    -,    Fish   & Oyster   Ccmmirrlon,     Paago 5



         & OJ8ter C0Sd8S~0n.r)          8pW3ifiWll~      QOVOr8 'ehllf
         Lanclr' and provider       that the Land Commissioner shall
         ham the right      to lease for 'o&l and g68' the bays,
         etc.,   located   within    the tidrvater     llmitr.      Artlole
         5421C, Seation     8 (alro     p888.d    by the 1939 Lsgirlaturo)
         provides    that ths tidevater        area '8hall be 8ubjeot to
         leame by the Comlw~ioner           to any per8on,      fir81 or oorp-
         oration    for the production        of minerals,     except gold,
         sllwm,     platinum,    cinnabar , and other mtslr          that ray
         be therein     or thereunder,      eta.'   In aooordaaoo      vlth the
         provisions     of Artiole    5353, et 8eQ. (Revised         Statutes
         1925).

                 “It 18 olear to me that the prorlrlono             pnoeding
         ArtloIs     5421C (sane of vhioh were pa8sed by the 1929,
         1.931 end 1933 Legislatures)         deal vlth oil and gas loa8e0,
         and that rhon ths Le lrloture aned the tom                 'rine~~l
         eatate'     in Artiole     5 $216-3, it meant oil 8nd gas, and
         not 8ar1,      ah011 or mudshell vhluh are oomprohoa8lvel~
         ooterud w Title         67 (Artiole 4016,      ot req.     dealing
         vith    'Fish k Oyster Cmisnlon.~            Ithinlc    ih is oon8truo-
         tlon 18 supported        by the jur%8dletlon      heretorore       am-
         sumed by the @@me, Fish & Oyster Cal8rlon                  over the
         sale of dell,         and alao by the developlent         oc history
         of the oil aad 888 IndurtrJ          in t&a ooa8t ama up to
         1 39.      ?h@ pUrPO80     Of th0 ‘19% hMndQent        (ArtiOh      5&?1O-
         3 3 was urely        to sot aside to the permanent free 8.4~01
         fund the mineral8         (011 and gas) ia the river-bad8           and
         ahum          v1thi.n the tldevatsr     arum,    ,mnd to &oll8h        the
         Board of Xlneral        D+relopsmt     (ororted    Ey the 43rd Legls~
         lature     la 1933) by creating      the Bohool Land Board.

                "In addition   to the foregolag    reason8,     vhleh LN
         based upun c consldsratlon      of the general      statutory   pro-
         visions    on the 8ubjects   in que8tlon,    them. 8~      the fol-
         loving    additional  rea6ono why Unenl        e8tate'     a8 used
         in Artlals     54210-3 (pssmd,by    the 1939 Lsglrllrtun),
         should not be eonstrued      to mo8n marl,    shell    01 mudrholl
         located    In the bay or tidewater area8, to-vitt

               '1.   Ssetlon  7 of the Amendment, Artloh     ‘58210-5,
         sets  out the author&Q    of tho Echo01 Land Bo8rd$ it pro-
         vide8   that ths Board ahall adopt rules    oi proordure   and
         re&atlons      for the aalo and leasing  of the area@ 'in-
         eluded herein not inoonslstent     with this A& and other




t
                                                                                 J.;


we,     Firh   k OJrter   Commlsalon,   Pago 6



      lava on the Bubjeot.   for the Balm and 1w8im     of
      8OhOOl and C&SyliUR1;naS and th0 1eaSfllg Of tb    IdlWPUl
      eDtat  in river-beds   UId QheDPblS and i8lt3ILd8, 18keS


      neither   e%pr&aly,   nor by inference,   seta out any man-
      ner or method by which shell,     etc.  could be sold; the
      preceding   8ectlons  of Article  54210 speak only of 011
      and gar leases and the royalty     vhioh the state sheil1
      receive   thereunder.

              '2    To hold that the StatUteS providing        that the
        sale of'ehell,    etc. shall    be made by the Oeme, Fish     &
        Oyster Commlasioner,      and that the funds therefrom      ap-
        plied   to a particular    pUPpOSe, verb impliedly     repealed'
        by the Amendment l.n question      would,  it Is believed,
        di8rUpt   the vhole purpose of the &me. Fish k Oyster
        X,J~VS,rob the C~iSSiOn       Of mUQh Of it8 Operating      MV-
        enues'wlthout    providing   for a board or oommlasion to
        perform many of its existing       duties.

              “3.   It is well eetablished     ba the aUthorltie8
        that a 8peclel    law (such as Tltla    67 dsallng vith the
        Game, Fish & Oyster Commlesloner)       18 not repealed    by a
        SUbSeqUeZlt g0neIVil 1KW aera      it i8,e~l'esaly    80 Stated
        or intended.     Sullivan  VS. OalVeaton,     17 8. W. (26)
        478, Aif%.,   34 S. W. 808; Burkhart vs. Braeos River
        etc.*  42 S- W. (26) 96; Paul VB. State,        106 8. U. 4481
        Andrear vs. City of Beaumont, 113 9. Y. 614, et seq.

               "4. It Is also a general      1~18 of statutory   oon-
        struction  that repeals     by implication   are not favored,
        and that a SUbSeqUent aot will       be reconciled   whenever
        possible.   Ifiller   vs. Bnith,  65 s. w, (ad) 417; Ellis
        VS. Holooabe,     6g 9. W. (ad) 449; Wntexman VS. HoDonald,
        102 3. Y. (26) 167; Neck vs. Wheelor,        125 S. W. ('26)
        331, and Statutes     Key Ilo. 159."

            You are advised  that In ouropinion,     the author:ty  of the
be      Fish & 0 'ster Commisrion to adninleter    the seie of marl     rave),
6-d:    she11 an% mudshell under the provleione     of Chapter 3, Titk     67,
Ar,tiole 4051, et SBQ., Revised Uivll    8tatUte8   of Te9918, 1925, i8
Unimpaired and unaffected    by House Bill   100. 9, Aote 46th Leglslatum,
1939.
                                                         Your6   very   truly

                                                    ATTORREY@RRRRALOFFRXAS